

I would like to say,
Mr. President, that I take special pleasure in seeing you
preside over this Millennium Assembly session. I wish
to assure you of my delegation's full support in all your
endeavours. As one of the Vice-Presidents of the past
session, I want to convey my special appreciation to
my colleague and your predecessor, the Foreign
Minister of Namibia, Theo-Ben Gurirab. I would also
like to extend my gratitude to the Secretary-General for
presenting his report “We the Peoples” to the world
community.
Allow me also to convey my delegation's warm
welcome to Tuvalu as a new member of the United
Nations.
It is both remarkable and profoundly logical that
in the beginning of the new millennium high
representatives of almost 200 nations have gathered for
one sole purpose — to comprehend challenges of the
contemporary world. The fact that we all have gathered
here, representing all regions of the world, cultures and
religions, means that we all share the belief in the
value, viability and potential of the United Nations.
Heads of State and Government, during the course of
the Millennium Summit, have guided us towards
strengthening the United Nations, including its central
role in peacekeeping and poverty eradication. Our task
now is to act upon their guidance.
Globalization, the digital revolution and the
triumph of free trade have transformed the world into a
vibrant world economy. Interdependence within the
world economy emphasizes collective problems and
solutions. Thus, the United Nations, the Bretton Woods
institutions, the World Trade Organization (WTO) and
many other international organizations are
indispensable mechanisms in achieving stable peace, in
assisting in shaping the course of development, and in
ensuring that the world economy provides benefits for
all.
Never has the world been so well off. Yet, never
has it been confronted with so many problems on the
global scale. The nature of threats has entirely changed.
The phenomena are so complex that they defy easy
generalization. These phenomena comprise extreme
poverty and marginalization of entire communities;
gross violations of human rights; ethnic conflicts and
genocide; arms proliferation; terrorism; and
environmental degradation.
No effort should be spared to free people from
dehumanizing conditions of extreme poverty. The goals
adopted at the Millennium Summit are challenging.
Assistance, new trade arrangements, and debt relief
9

will hardly constitute a panacea, unless necessary and
strong commitments to poverty reduction, economic
equality, combating the HIV/AIDS pandemic and
supporting education are reflected, first and foremost,
in national policies of individual States, and
concurrently on the agendas of international
organizations. Good health, literacy, and education are
critical assets for economic development. Human
capital, combined with a high level of economic
equality, good governance, and abiding by the rule of
law can really make a difference. This is the course we
strongly uphold if we aim at reducing by half the level
of extreme poverty by 2015 and achieving sustainable
development.
The realities are that most of the economic
thinking and ruling is being done within the Bretton
Woods institutions, the World Trade Organization or
the Organisation for Economic Cooperation and
Development (OSCE), and a fully coordinated
approach to the problems of peace and development
should be sought between these organizations and
institutions and the United Nations.
We have yet to learn how to manage the spin-offs
of globalization and how best to make use of
international mechanisms to address new forms of
threats. Better yet, prevention is preferable to cure. For
really effective prevention, a broader definition of
security is vital and must encompass pressing
economic and social problems. The root causes of
conflicts should be addressed as a fundamental part of
efforts to establish secure peace and stability.
Should preventative strategies yield no results,
the United Nations must have a truly effective
peacekeeping capacity at its disposal. Lithuania will
support every effort to fix structural deficiencies within
the United Nations and adequately to staff and finance
relevant departments. Provided the determination,
resources, capacity and willingness are available, I
believe, humanitarian catastrophes and crises can be
averted. Proposals to improve the United Nations
peacekeeping capacity and performance, especially
those contained in the Brahimi report, have been
widely endorsed by our leaders. Now we have to work
on it with a view to shifting the historically prevailing
conception of peacekeeping as an ad hoc job to one of
the core functions of the United Nations.
Great challenges to the new international way of
containing and resolving ethnic conflicts await in
Africa. A prospective strategy could be to encourage
and assist regional organizations, especially the
Organization of African Unity and the Economic
Community of West African States; involve civil
society and the business community; and, most notably,
enhance the United Nations, especially the Security
Council's capacity to act well in advance, before a
crisis gets out of hand. Pledges to contribute to a safer
world add up to nothing if mounting demands for
adequately trained and equipped peacekeepers and
civilian policemen, judges and administrators fall on
deaf ears. East Timorese, Kosovars and Sierra
Leoneans are pinning their hopes on us. Failure to
respond to them would mean in the end that we do no
more than celebrate our own individual security.
Lithuania has always been and remains
committed to building collective security. On the
international level, Lithuania emphasizes active
participation in international organizations and its
substantial contribution to peacekeeping efforts, such
as its participation in the United Nations standby
arrangements system or, from the very beginning of the
international engagement in the Balkans, making our
civilian policemen and military available to the
missions in Bosnia and Kosovo. Moreover, additional
commitments will promptly follow as more highly
trained policemen and troops become available. In this
regard, I wish to voice our strong desire to place a
Lithuanian part of the joint Lithuanian-Polish
peacekeeping battalion under the United Nations
standby arrangements with a view to joining the Stand-
by Forces High-Readiness Brigade.
On the regional level, we have made membership
in alliances of democratic nations — the European
Union and the North Atlantic Treaty Organization —
our top priority. We regard the OSCE principles,
including a country's right to choose its own security
arrangements, to be of fundamental value to ensuring
peace and security. We believe that, by taking this way,
we will meet our economic, cultural, social and other
concerns and enhance European security as a whole.
On the subregional level, we stress practical
cooperative efforts to uphold democratic and economic
transformation throughout the region. Over the past
decade, our engagement with Poland has turned into a
close partnership that has already produced remarkable
results. Good bilateral relations with the neighbouring
states of Latvia and Estonia have grown into a dynamic
trilateral Baltic cooperation, which has expanded into a
10

broader Baltic-Nordic cooperation. We also seek to
further develop mutually beneficial good-neighbourly
relations with Russia. Joint Lithuanian-Russian
projects on cooperation with the Kaliningrad region are
a good example of our pursuit of a foreign policy of
friendly relations, which also fully coincides with the
European Union's Northern Dimension policies
endorsed at the Feira European Union summit this
June.

Cooperation requires wisdom and patience. Yet,
all too often, guns have been a choice of cure for ethnic
strife and social or economic collapse. Vigorous and
urgent efforts are needed to curtail the proliferation of
small arms. We deem it vital for the 2001 United
Nations Conference on the Illicit Trade in Small Arms
and Light Weapons in All Its Aspects to address critical
issues in the field of transparency, legitimate transfers,
accountability, enforcement of sanctions and
observance of moratoriums. A commitment to the
elimination of landmines should now be coupled with
an effort towards putting small arms off limits to
belligerent causes.
Against the background of gains in disarmament,
a number of setbacks have made the picture less
encouraging. We share the profound concerns aroused
by the abundance of weapons of mass destruction and
the proliferation of missiles. I fail to see any way to
create a safer world other than reducing, eliminating
and outlawing weapons of mass destruction. In the
wake of the successful outcome of the 2000 Review
Conference of the States Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT),
Lithuania will work with other committed nations to
achieve unequivocal commitment to nuclear
disarmament.
Certain fundamental values are essential to
international relations. Such are human responsibility
and human rights. At the Millennium Summit,
President of Lithuania Valdas Adamkus spoke about
his belief that
“in the face of a globalized tomorrow, the United
Nations will increase the scope of its human-
dimension activities. Human rights should
become a cornerstone of the emerging world
structure”. (A/55/PV.5)
The concept of the human dimension must be at the
centre of all United Nations activities.
If we are to address the root causes of conflict,
we have to admit that respect for human rights, the
protection of minority rights and the institution of
political arrangements in which all groups are
represented are vital. For my region, of particular
interest is determining how the international
community can promote the rights of people coping
with the post-communist transition.
The limits of human rights applicability are being
constantly questioned. The United Nations should
move ahead in the search for new and more effective
instruments to fend off the challengers of human rights.
Persons responsible for genocide, crimes against
humanity, war crimes and crimes of aggression should
be brought to justice. If that is the goal which the
international community is after, an effective
International Criminal Court should start working as
soon as possible. For its part, Lithuania will make good
on its commitment to ratify the Rome Statute by the
end of this year.
Based on the experience of my own country, I
wish to stress that increasing the equality of social,
economic, educational and political benefits across
gender has a positive impact on economic
development. These issues have been at the forefront of
the agendas of all Lithuanian Governments since
regaining independence, which have worked actively to
help solve the question of equal rights and other
problems which women face. One of our achievements
is the adoption of the Law on Equal Opportunities,
which is the first law of this kind in Central and
Eastern Europe. Being a signatory State to the Second
Optional Protocol to the Convention on the Elimination
of All Forms of Discrimination against Women, I call
for its early entry into force.
The attainment of freedom, security and welfare
for people is feasible only by embracing the effects of
globalization and not defying them. We have a global
instrument readily available for that purpose, yet we
keep arriving at the same conclusion: we need a United
Nations with greater capacity and better performance.
A number of measures have been carried out. The
outstanding efforts of the Secretary-General cannot be
overestimated. Lithuania supports the Secretary-
General's greater emphasis on the United Nations as a
results-based Organization. We also endorse the stress


on better management, mobilization of new resources
and new forms of partnership. The Security Council
should play its part in this regard. The lessons drawn
from the Secretary-General's reports on Srebrenica and
Rwanda have to be paid more than lip service.
Within the complex of measured designs for
revitalizing the United Nations, our efforts to reform
the Security Council occupy a prominent place. The
Security Council would only win if it acquired a new
power and authority base. I would like to reiterate
Lithuania's position that the Security Council should
be increased, both in permanent and non-permanent
membership categories, and that the Eastern European
Group should be given one additional non-permanent
membership seat. In turn, even with a revitalized
Council, cooperation with regional organizations
should be strengthened.
The reforms, no matter how far-flung, may only
remain a partial success as long as the United Nations
is not given necessary resources. The Organization
needs a sound and predictable financial footing.
Therefore, Lithuania strongly supports a
comprehensive review of both the regular-budget scale
and the scale of assessment for peacekeeping
operations. In the latter case, an ad hoc arrangement of
1973 has lost its touch with present day economic
realities. We need to adjust the United Nations
peacekeeping scale of assessment methodology to
better reflect the current economic conditions of all
Member States. I hope that the revision will enjoy
support by all countries of the United Nations and will
be carried out in an expeditious manner.
The United Nations symbolizes and guards the
humankind hope for a better future. Let's make it
happen!